Citation Nr: 0723041	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include black lung disease.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge, in August 2006; a transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2.  A lung disorder is not shown in service, there is no 
competent medical evidence demonstrating that a current lung 
disorder is causally or etiologically related to any disease, 
injury, or incident in service, and bronchiectasis was not 
manifested within one year of service discharge.  


CONCLUSION OF LAW

A lung disorder, to include black lung disease, was not 
incurred in or aggravated by the veteran's active duty 
military service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in June 2003, prior 
to the initial unfavorable AOJ decision issued in July 2003.  
A second VCAA letter was sent in July 2006.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in June 2003 and July 2006 informed the veteran of the type 
of evidence necessary to establish service connection; how VA 
would assist him in developing his claim; and his and VA's 
obligations in providing such evidence for consideration.  
Pertinent to the "fourth element," the July 2006 letter 
requested that the veteran submit any evidence in his 
possession that pertains to the claim.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The June 2003 and July 2006 letters informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  Although a fully 
VCAA compliant notice was not sent to the veteran prior to 
the issuance of the AOJ decision, the Board finds that a 
reasonable person could be expected to understand that he 
should submit any relevant evidence during the development of 
the claim.  For these reasons, the Board concludes that the 
failure to provide a fully VCAA compliant notice was 
harmless, and that to decide the appeal would not be 
prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, the July 2006 VCAA notice advised the 
veteran of the evidence necessary to establish entitlement to 
a disability rating and an effective date for the disability 
on appeal.  Although the July 2006 notice was issued after 
the rating decision and only a few months before his 
scheduled hearing, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's service connection claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  In this regard, the Board notes that 
the veteran's complete service medical records are 
unavailable; specifically, his service entrance examination 
is not contained in the claims file.  Documentation within 
the claims file shows that the existing service medical 
records were associated with the claims file as of June 1970.  

The veteran has indicated that there are no service medical 
records relevant to his disorder.  He stated that, at his 
entrance examination, the physician made note of the 
veteran's history of breathing problems as an adolescent.  
However, the veteran also indicated that no X-ray of his 
lungs was performed at the examination to confirm a 
preexisting disorder.  

In cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of the veteran's claim 
has been undertaken with this duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

With regard to post-service records, the Board notes that the 
veteran is in receipt of disability benefits from the Social 
Security Administration (SSA), but no SSA records are 
associated with the claims file.  The Board observes that the 
Court has held that, when VA has notice prior to the issuance 
of a final decision of the possible existence of certain 
records and their relevance, the Board must seek to obtain 
those records before proceeding with the appeal.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 373 (1992).  However, the 
Board notes that the present case is distinguishable.  
Murincsak was a claim for an increased rating and, as such, 
SSA records could be presumed relevant to the veteran's 
current level of disability.  The instant case is a service 
connection claim, and, as such, concerns the etiology of the 
veteran's lung disorder, not the current severity of his 
symptomology.  Further, the veteran has stated that the only 
medical records relevant to his lung disorder are from the VA 
Medical Center (VAMC) in Lexington, Kentucky.  Such records 
are contained in the claims file.  Therefore, the Board 
determines that it is not necessary to obtain the veteran's 
SSA records for an equitable disposition of the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  In this case, the Board 
finds that a current VA examination to determine whether the 
veteran has a lung disorder as a result of his military 
service is not necessary to decide his claim.  Any current 
medical opinion linking such disability to the veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the veteran decades 
following his discharge from service.  In the absence of any 
evidence of complaints, treatment, or diagnoses referable to 
a lung disorder in service, there is no competent basis upon 
which to conclude that the veteran's current disability is 
related to service.  In addition, no competent medical 
evidence suggesting such causal connection has been submitted 
or identified by the veteran.  Therefore, the Board concludes 
that an examination is not necessary as there is sufficient 
medical evidence upon which the Board may base its decision.  

Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including bronchiectasis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The veteran contends that he entered service with a weakened 
lung condition due to a severe case of pneumonia prior to 
service, and that such disorder was aggravated by his 
exposure to the gas chamber three times during boot camp.  As 
such, he contends that service connection is warranted for 
his current lung disorder. 
In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the veteran cannot 
claim service connection for that disorder, but the veteran 
may bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports." 38 C.F.R. § 3.304(b).  

As discussed above, the veteran's service entrance 
examination is unavailable.  Where a veteran's service 
medical records or a portion thereof are unavailable, the 
presumption of soundness attaches.  Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).  

Clear and unmistakable evidence that the injury or disease 
preexisted service may rebut this presumption; however, the 
Board finds no such evidence of record.  No medical evidence 
associated with the claims file predates the veteran's 
service.  Nor does any record contain reference to a lung 
disorder preexisting service.  The veteran's service 
separation examination notes that the veteran had frequent 
upper respiratory infections, but does not associate them 
with an underlying lung disorder that preexisted service.  
Thus, the only basis for concluding that the veteran had a 
lung disorder prior to service is his own statements.  The 
Court has held that lay statements by a veteran concerning a 
preexisting condition are not sufficient to rebut the 
presumption of soundness.  Paulson v. Brown, 7 Vet. App. 466, 
470 (1995) (a lay person's account of what a physician may or 
may not have diagnosed is insufficient to support a 
conclusion that a disability preexisted service); Crowe v. 
Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is 
needed to establish the presence of a preexisting condition).  
With no competent evidence to the contrary, the veteran's 
medical condition upon entrance to service is presumed to 
have been sound.  Consequently, there can be no claim for 
service connection for aggravation of a lung disorder.  
Therefore, the Board's analysis must turn to the question of 
whether the veteran currently suffers from a lung disorder, 
and, if so, whether this disorder began in or is otherwise a 
result of his military service.

The veteran's service separation examination dated in January 
1969 notes that the veteran had frequent upper respiratory 
infections with no residuals.  However, his service medical 
records contain no other diagnosis or treatment relative to a 
lung disorder or a respiratory illness. 

The Board observes that the veteran has a current diagnosis 
of a lung disorder. Specifically, VAMC records dated from May 
2000 to June 2003 note a history of black lung disease or CWP 
(coal worker's pneumoconiosis)/silicosis.  January 2003 VAMC 
treatment records show a diagnosis of severe pulmonary 
restriction, secondary to CWP/silicosis.  VAMC records dated 
in February 2003 indicate a diagnosis of idiopathic pulmonary 
fibrosis, as well as note the presence of bronchiectasis.  
March 2003 records also diagnose idiopathic pulmonary 
fibrosis.  A diagnosis of interstitial lung disease was 
recorded in August 2003, with biopsy results showing 
fibrosing lung disease consistent with usual interstitial 
pneumonia with subpleural scarring and early honeycombing.  
Records from August 2003 to March 2006 confirm diagnosis and 
continual treatment of pulmonary fibrosis.     

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for a 
lung disorder.  The Board first considered whether service 
connection is warranted for a lung disorder on a presumptive 
basis, as he has a current diagnosis of bronchiectasis.  
However, the record fails to show that the veteran manifested 
bronchiectasis to a degree of 10 percent within one year 
following his service discharge in January 1969.  As such, 
presumptive service connection is not warranted for 
bronchiectasis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309. 

The Board next considered whether service connection is 
warranted for a lung disorder on a direct basis.  However, 
while the veteran has a current diagnosis of a lung disorder, 
the record shows no diagnosis of a lung disorder during 
active service or for many years thereafter.  The Board 
observes that the veteran's January 1969 separation 
examination noted frequent upper respiratory infections with 
no residuals, but no lung disorders with chronic or residual 
effects.  

Further, no records indicate that the veteran complained 
specifically of any lung disorder, or received a diagnosis or 
treatment for such disorder prior to May 2000, over 30 years 
after his discharge from service.  The lapse in time between 
service and the first complaints and diagnoses weighs against 
the veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

Therefore, there is no competent medical evidence relating 
the veteran's lung disorder to his active duty military 
service.  The Board has considered the veteran's own 
statements regarding his claimed in-service etiology of his 
current lung disorder.  However, this is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu, supra.  Specifically, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the veteran's 
lung disorder and service, he is not entitled to service 
connection on a direct basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a lung disorder.  Therefore, his claim must be 
denied.






ORDER

Entitlement to service connection for a lung disorder, to 
include black lung disease, is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


